—Judgment, Supreme Court, New York County (Carol Arber, J.), entered October 28, 1997, upon a jury verdict, in an action for personal injuries arising out of medical malpractice, awarding plaintiff damages structured pursuant to CPLR article 50-A, and bringing up for review an order, same court (Richard Braun, J.), entered July 10, 1997, which, inter alia, determined that plaintiffs annuity payments were to based on the future, undiscounted value of the jury’s award after deducting the first $250,000 and reducing for attorneys’ fees, unanimously affirmed, without costs. Appeal from order unanimously dismissed, without costs, as subsumed within the appeal from the ensuing judgment.
The trial court properly determined that the annuity payments should be based on the future, undiscounted value of the jury’s award after deducting the first $250,000 and reducing for attorneys’ fees (see, CPLR 5031 [e]; Fisk v City of New York, 256 AD2d 167, 167-168, citing Bryant v New York City Health & Hosps. Corp., 250 AD2d 797, mod on other grounds 93 NY2d 592; Rohring v City of Niagara Falls, 192 AD2d 228, 232, affd 84 NY2d 60; see also, Schultz v Harrison Radiator Div. Gen. Motors Corp., 90 NY2d 311). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Rubin and Andrias, JJ.